Citation Nr: 0335931	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  03-00 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to reimbursement for a licensing and 
certification examination fee under Chapter 30, Title 38, 
United States Code, in the amount of $237.00.


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to 
February 1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 administrative decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, which denied the benefits sought 
on appeal.

A review of the claims folder shows that this matter must now 
be REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington DC.  VA will notify the veteran if further 
action is required on his part.


REMAND

A review of the veteran's claims folder reveals that he 
applied for reimbursement of a $237.00 test fee for a Series 
6 SEC Investment Company Products/Variable Contracts 
Representative examination.  He sat for the examination on 
December 27, 2001, and asserts that the examination was a 
perquisite to employment with a federal government agency.  
The veteran, however, has not submitted evidence sufficient 
to show that the December 2001 examination was required in 
order to enter into, maintain, or advance his employment in a 
predetermined and identified vocation or profession as is 
required for reimbursement of test fees under Chapter 30, 
Title 38, United States Code.

Reimbursement may be paid for fees associated with licensing 
and certification examinations under Chapter 30 educational 
assistance benefits if the test in question meets the 
requirements of 38 U.S.C.A. Section 3689.  Section 3689(b) 
reflects that the Secretary may approve licensing and 
certification tests for fee reimbursement purposes if (A) the 
test in question was required under Federal, State, or local 
law or regulation to enter into, maintain, or advance in 
employment in a predetermined and identified vocation or 
profession, or (B) the test in question is generally 
accepted, in accordance with relevant government, business or 
industry standards, employment policies, or hiring practices, 
as attesting to a level of knowledge or skill required to 
qualify to enter into, maintain, or advance employment in a 
predetermined and identified vocation or profession.

The RO denied the veteran's request for reimbursement of the 
test fee incurred in December 2001, stating that the course 
was not approved by VA.  The record does not reflect, 
however, any consideration of the veteran's assertion that 
the test was required in order to obtain or maintain 
employment with the federal government. Thus, following a 
complete review of the evidence, the Board finds that this 
matter must be remanded in order to give the veteran every 
opportunity to show that the test in question should be 
approved by VA under 38 U.S.C.A. Section 3689 and 38 C.F.R. 
Section 21.4250.

Therefore, this matter is remanded for the following action:

1.	The RO must review the claims folder 
and ensure that all Veterans Claims 
Assistance Act (VCAA) notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003) as well as 38 U.S.C.A. 
Sections 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  All new evidence and/or 
arguments must be associated with the 
claims folder.  

2.	The RO must specifically advise the 
veteran of the evidence needed to show 
that the test in question was required 
under Federal, State, or local law or 
regulation to enter into, maintain, or 
advance in employment in a 
predetermined and identified vocation 
or profession, or is generally 
accepted as attesting to a level of 
skill required to qualify to enter 
into, maintain, or advance in 
employment in a predetermined and 
identified vocation or profession.  
The RO is to assist the veteran in 
obtaining any such evidence and 
associate the new evidence with the 
veteran's claims folder

3.	After receipt of any additional 
evidence, the RO must determine if the 
test in question may be approved by VA 
for fee reimbursement purposes.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran should be furnished a supplemental statement of 
the case, and afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.

The purpose of this REMAND is to perform additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



	                        
____________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

